DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Application filed 10/16/2020. 
Claims 1-12 are pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 was filed after the mailing date of the Application on 10/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biondi et al (EP 3747783; Biondi).

Regarding Claim 1 Biondi discloses a bag supply system comprising: 
a bag bundle positioning device (334) which sequentially arranges bag bundles in a delivery relay position, each of the bag bundles including two or more bags supplied from a bag making machine (4);  (par 96-97)
a bag bundle delivery device (33a, 33b) which moves the bag bundles from the delivery relay position (C) to a delivery zone (PP); (par85-93)
a bag bundle conveyance device (312) which has a support part (323) being capable of moving, receives the bag bundles from the bag bundle delivery device (33a, 33b) in the delivery zone (PP), and conveys the bag bundles from the delivery zone (PP) to a supply zone (R) in a state where the bag bundles are supported by the support part (323); (par 85)

a bag supply device (211) which sequentially supplies bags included in each of the bag bundles arranged in the supply relay position (PR), to a packaging machine (1), wherein the support part (323) moves along an endless track (32) between the delivery zone (PP) and the supply zone (R).

Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 2 Biondi discloses the bag bundle conveyance device (312) includes: 
a plurality of moving bodies (321) each of which moves along the endless track (32) between the delivery zone (PP) and the supply zone (R); a plurality of container boxes (322) each of which has the support part (323) and is capable of storing a plurality of bag bundles; a delivery conveyance unit (30) which is provided in the delivery zone

However the Prior Art does not teach each of the plurality of moving bodies moves between the delivery zone and the supply zone, together with two or more container boxes stacked on each other, the delivery conveyance unit receives two or more container boxes stacked on each other from each of the plurality of moving bodies, takes out container boxes from the two or more container boxes one by one, and transfers to each of the plurality of moving bodies two or more 

Regarding Claim 12  the Prior Art does not teach multiple supply zones where the bag bundle conveyance device conveys the bag bundles from the delivery zone to at least one of the first supply zone and the second supply zone in a state where the bag bundles is supported by the support part. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Monti EP 1923341 Lift device Fig. 5
 Bonnain US 2010/0199599 positioning device (6), delivery device (5), conveyance device (1), take off device (7), supply device (8), packaging machine (9), endless track (Fig. 1);
Kalany US 20030136086 delivery device (36) conveyance device (32) support part (39) take off device (34)
MICHEL US 20200255249 first conveyor (64) second conveyor (66) moving bodies (61) lifting device (4) Fig. 6
Sherwin US 20030120387 lifting device 20; Fig. 3
Arase US 20200376662 delivery device (132) moving bodies (11/12) Fig. 6
Mason US 20160132059 moving bodies (302, 306) delivery device (304) container boxes (312)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731